Exhibit 10.4

EXECUTION COPY

SECURED PROMISSORY NOTE

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE OFFERED, SOLD, ENCUMBERED OR OTHERWISE TRANSFERRED,
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND SUCH
STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION THEREUNDER.

GREAT LAKES DREDGE & DOCK COMPANY, LLC

SECURED PROMISSORY NOTE

 

US $7,500,000

  December 31, 2010

WHEREAS, L.W. MATTESON, INC., an Iowa corporation (the “Payee”), GREAT LAKES
DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company (“Payor”), and
Lawrence W. Matteson and Larry W. Matteson (together, the “Shareholders”) have
entered into that certain Asset Purchase Agreement dated as of the date hereof
(as amended, the “Purchase Agreement”), whereby Payor has agreed to purchase
from Payee and Payee has agreed to sell to Payor, Payee’s business and
substantially all of the assets, rights and properties owned or held by Payee,
as more particularly described therein; and

WHEREAS, the Purchase Agreement provides that, as partial payment of the
Aggregate Purchase Price under the Purchase Agreement, Payor will issue to Payee
this secured promissory note (the “Promissory Note”).

NOW THEREFORE, FOR VALUE RECEIVED, Payor HEREBY PROMISES TO PAY to the order of
Payee the principal sum of SEVEN MILLION FIVE HUNDRED THOUSAND UNITED STATES
DOLLARS (US $7,500,000), payable as set forth below.

1.        Principal and Interest Payments.    The outstanding principal
evidenced hereby shall be payable in the amounts and on the dates specified on
Schedule A attached hereto. Interest shall be payable quarterly on the principal
balance hereof from time to time remaining unpaid, with the first such payment
being due on March 31, 2011 and on each June 30, September 30, December 31 and
March 31 thereafter. Interest shall be paid on the outstanding principal amount
hereof and computed on the basis of actual number of days elapsed and a 365-day
year and shall be at a per annum rate (the “Base Rate”) equal to six percent
(6.00%).

2.        Default Rate of Interest.    If any payment due hereunder from Payor
to Payee is not received on the payment date thereof, interest will be charged
on the overdue amount from and including the due date until but not including
the date that payment is received at a per annum rate equal to nine percent
(9.00%). Interest on overdue payments shall be calculated on the basis of actual
number of days elapsed and a 365-day year and shall be paid together with the
payment of the overdue amount.

 

  1   Seller Note



--------------------------------------------------------------------------------

3.        Maximum Lawful Rate.     If any payment of interest hereunder in
excess of that amount of interest permitted by applicable law is received by
Payee, the amount of such excess payment shall be deemed to have been made in
error and automatically shall be applied to reduce the principal amount
outstanding hereunder in the order of maturity.

4.        Place of Payment; Prepayment.    Principal and interest on this
Promissory Note shall be payable in lawful money of the United States of America
by either certified check or wire transfer of immediately available funds to
Payee at such address or bank account as Payee may from time to time direct in
writing to Payor. This Promissory Note may, at the option of Payor, be prepaid
in whole or in part, at any time and from time to time without premium or
penalty. Each prepayment of principal shall be made together with interest
accrued thereon to the date of prepayment. Any and all prepayments shall be
applied against the principal installments in the order of maturity.

5.        Reference to Purchase Agreement.    This Promissory Note is being
executed and delivered pursuant to the terms and conditions of the Purchase
Agreement. This Promissory Note constitutes the “Seller Note” defined in the
Purchase Agreement. Unless otherwise defined herein, each capitalized term used
herein shall have the meaning ascribed to such term in the Purchase Agreement.

6.        Equipment Security Agreement.    The obligations of Payor hereunder
shall be secured by the collateral identified under that certain Equipment
Security Agreement dated as of the date hereof, between Payor and Payee,
together with the related vessel mortgages and UCC financing statements
contemplated thereby (collectively, as the same may be amended or modified in
accordance with their respective terms, the “Security Documents”).

7.        Set-Off.    By Payee’s acceptance of this Promissory Note, Payee
hereby acknowledges and agrees that Payor shall have the right, in accordance
with and subject to the provisions of Article VI of the Purchase Agreement, from
time to time, to set-off against any payments due hereunder for Adverse
Consequences incurred by Purchaser Indemnitees pursuant to the Purchase
Agreement. Any and all set-offs shall be applied first against accrued but
unpaid interest and then against the principal installments in the order of
maturity. Except as provided in the Purchase Agreement, Payor shall have no
right to set off, offset or deduct any amount otherwise due, payable or owing
under or pursuant to this Promissory Note.

8.        Event of Default; Mandatory Prepayment.    Any one or more of the
following (whether such occurrence, condition or circumstance shall be voluntary
or involuntary or come about or be effected by operation of law or otherwise)
shall constitute an event of default under this Promissory Note (each an “Event
of Default”):

(a)        an order, judgment or decree is entered adjudicating Payor bankrupt
or insolvent, or Payor shall commence any case or proceeding or take any other
action relating to it in bankruptcy or seeking reorganization, liquidation,
dissolution, winding-up, arrangement,

 

  2   Seller Note



--------------------------------------------------------------------------------

composition or readjustment of its debts, or for any other relief, under any
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement,
composition, readjustment of debt or other similar act or law of any
jurisdiction (federal, state or otherwise), domestic or foreign, now or
hereafter existing; or if Payor shall apply for a receiver, custodian or trustee
of it or for all or a substantial part of its property; or if Payor shall make
an assignment for the benefit of creditors; of if Payor shall be unable to, or
shall admit in writing the inability to, pay its debts as they become due;

(b)        any case, proceeding or other action against Payor shall be commenced
in bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangements, composition or readjustment of its debts, or any other relief,
under any bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangements, composition, readjustment of debt or other similar act or law of
any jurisdiction (federal, state or otherwise), domestic or foreign, now or
hereafter existing; or if a receiver, custodian or trustee of Payor or for all
or a substantial part of its properties shall be appointed; or if a warrant of
attachment, execution or distraint, or similar process, shall be issued against
any substantial part of the property of Payor; and if in each such case
identified in this subsection (b) such conditions shall continue for a period of
sixty (60) days undismissed or undischarged; or

(c)        Payor fails to make any principal or interest payment within ten
(10) Business Days following its receipt of written notice from Payee of Payor’s
failure to make such payment when due.

Upon the occurrence of any Event of Default described in Section 8(a) above, all
of the indebtedness evidenced by this Promissory Note shall immediately and
automatically, without presentment, demand, protest or notice of any kind (all
of which are hereby expressly waived), be immediately due and payable; and upon
the occurrence and during the continuance of any other Event of Default, Payee
may at Payee’s sole and absolute option and in addition to any right, power or
remedy permitted under this Promissory Note, or by law or in equity or
otherwise, by notice in writing (whether by facsimile, other electronic
transmission or otherwise) to Payor, declare this Promissory Note to be, and
this Promissory Note (and all of the indebtedness evidenced hereby) shall
thereupon be and become, immediately due and payable.

9.        No Waiver; Cumulative Remedies.    No delay or omission on the part of
Payee in exercising any right hereunder shall operate as a waiver of any other
right under this Promissory Note. No waiver, if any, of any single breach or
default shall be deemed a waiver or breach of any other breach or default
theretofore or thereafter occurring. No right conferred hereby upon Payee shall
be exclusive of any other right referred to herein or now or hereafter available
at law, in equity, by statute or otherwise; all remedies shall be cumulative and
not alternative.

10.      Amendment.    No amendment, modification, termination or waiver of any
provision of this Promissory Note shall be effective unless the same shall be in
writing and signed by Payor and Payee.

11.      Governing Law.    THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF.

 

  3   Seller Note



--------------------------------------------------------------------------------

12.      Assignment.    Payor may not assign its obligation hereunder without
the prior written consent of Payee. Payee may not assign this Promissory Note to
any Person, other than the Shareholders. ANY SUBSEQUENT HOLDER OF THIS
PROMISSORY NOTE, BY SUCH HOLDER’S ACCEPTANCE OF THIS PROMISSORY NOTE,
ACKNOWLEDGES AND AGREES TO PAYOR’S RIGHT TO SET-OFF HEREUNDER. This Promissory
Note is non-negotiable and may not be sold, assigned or transferred (by
operation of law or otherwise) or pledged by Payee, except to the Shareholders,
without the prior written consent of Payor.

13.      Waivers.    Payor hereby waives presentment for payment, demand,
protest and notice of dishonor and protest, and all other demands and notices,
in connection with the delivery, acceptance, performance or other enforcement,
of this Promissory Note.

14.      Payments.    If any payment on this Promissory Note shall become due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day.

15.      Taxes.    If applicable, Payor shall be entitled to deduct and withhold
from the amounts payable pursuant to this Promissory Note such amounts as it is
required to deduct or withhold with respect to the making of such payment under
the U.S. Internal Revenue Code, or any provision of applicable U.S. state or
local or foreign tax law; provided, however, prior to any such deduction or
withholding, Payor shall notify Payee in writing of Payor’s intention to take
such action. To the extent that amounts are so withheld or paid over to or
deposited with the relevant governmental entity by Payor, such amounts shall be
treated for all purposes of this Promissory Note as having been paid to Payee
(or its permitted assignee) in respect of which such deduction and withholding
was made by Payor.

16.      Final Agreement; Fax Signature.    This Promissory Note, together with
the Purchase Agreement, represents the entire agreement between the parties
hereto with respect to the subject matter specified herein, and is intended to
be the full, complete and exclusive contract governing those matters,
superseding all other discussions, promises, representations, warranties,
agreements and understandings between the parties with respect thereto. There
are no oral agreements among the parties hereto that are inconsistent with the
terms of this Promissory Note. Any signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes.

17.      Severability; Headings.    Whenever possible, each provision of this
Promissory Note shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Promissory Note shall be
prohibited or invalid under any such law, such provision shall be ineffective
only to the extent of such prohibition or invalidity without invalidating the
remainder of this Promissory Note. As used in this Promissory Note, the singular
shall include the plural, and the masculine, feminine and neuter pronouns shall
be fully interchangeable, where the context so requires. The headings of
sections and paragraphs in this Promissory Note are for convenience only and
shall not be construed to limit or define any content, scope or intent of the
provisions hereof.

 

  4   Seller Note



--------------------------------------------------------------------------------

18.      Enforcement Costs.    In the event that either party seeks to enforce
its rights or remedies under this Promissory Note or seeks a declaration of
costs or obligations under this Promissory Note, the prevailing party shall be
awarded its reasonable attorneys’ fees, costs and expenses.

19.      Representations and Warranties of Payor.    Payor hereby represents and
warrants to Payee, which representations and warranties shall survive the
execution and delivery hereof, that (a) this Promissory Note is the legally
valid and binding obligation of Payor, enforceable against Payor in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
enforcement of creditors’ rights generally and by general principles of equity
(whether applied in a proceeding at law or in equity), and (b) the Payor is not
restricted or prohibited in any way by the terms, provisions or conditions of
any material credit or security agreement to which Payor is a party in
connection with Payor’s execution, delivery and performance of this Promissory
Note.

20.      Consent to Jurisdiction.    Any claim, action, proceeding or lawsuit
over any dispute arising out of or relating to this Promissory Note may be
initiated in any Federal or state court located in Peoria, Illinois and Payor
and Payee further agree that venue for all such matters shall lie exclusively in
such courts. Payor and Payee also agree not to bring any action or proceeding
arising out of or relating to this Promissory Note in any other state or federal
court unless and until the foregoing court renders a final order that it lacks,
and cannot acquire, the necessary jurisdiction, and either all appeals have been
exhausted or the order is no longer appealable. Payor and Payee hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have, including any claim of forum non
conveniens, to venue in the courts located in Peoria, Illinois and Payor and
Payee hereby consent to the personal jurisdiction of such courts (and of the
appropriate appellate courts therefrom) and to service of process upon them in
accordance with the rules and statutes governing service of process in any such
suit, action or proceeding. Payor and Payee agree that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

21.      Notice.  (a)  All notices, requests, demands and other communications
under this Promissory Note shall be in writing and delivered in person, or sent
by facsimile or sent by reputable overnight delivery service and properly
addressed as follows

To Payor:

Great Lakes Dredge & Dock Company, LLC

2122 York Road

Oak Brook, IL 60523

Fax:                                 

Attention: Chief Financial Officer

and

 

  5   Seller Note



--------------------------------------------------------------------------------

Great Lakes Dredge & Dock Company, LLC

2122 York Road

Oak Brook, IL 60523

Fax:                                 

Attention: Assistant General Counsel

With a copy to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Fax: (312) 558-5700

Attention: Patrick O. Doyle

To Payee:

L.W. Matteson, Inc.

P.O. Box 667

Burlington, IA 52601

Attention: Lawrence W. Matteson

With a copy to:

Duane Morris LLP

190 S. LaSalle Street, Suite 3700

Chicago, IL 60603

Fax: (312) 499-6701

Attention: Brian P. Kerwin

(b)        Any Person may from time to time change its address for the purpose
of notices to that Person by a similar notice specifying a new address, but no
such change shall be deemed to have been given until it is actually received by
the Person sought to be charged with its contents.

(c)        All notices and other communications required or permitted under this
Promissory Note which are addressed as provided in this Section 21 if delivered
personally or courier, shall be effective upon delivery; if sent by facsimile,
shall be delivered upon receipt of proof of transmission.

[signature page follows]

 

  6   Seller Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Promissory Note to be
executed as of December 31, 2010.

 

GREAT LAKES DREDGE & DOCK

COMPANY, LLC

as Payor

By:

 

/s/ Bruce J. Biemeck

Name: Bruce J. Biemeck

Title: President and Chief Financial Officer

 

    Seller Note



--------------------------------------------------------------------------------

SCHEDULE A

PRINCIPAL AMORTIZATION

 

                    Payment Date

   Principal Payment Amount                         

1st anniversary of Closing Date

   $2,500,000

2nd anniversary of Closing Date

   $2,500,000

3rd anniversary of Closing Date

   $2,500,000

 

    Seller Note